IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,656-01



                        EX PARTE JIMMIE MCMORRIS, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                          CAUSE NO. 1177999-A
    IN THE 371ST JUDICIAL DISTRICT COURT FROM TARRANT COUNTY



        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

sexual assault and was sentenced to seven years’ imprisonment in each count. The Eighth Court of

Appeals affirmed his conviction. McMorris v. State, 08-11-00171-CR (Tex. App.—El Paso Dec.

19, 2012)(not designated for publication).

        Applicant filed an 11.07 application in this cause on June 23, 2014 raising two grounds of

ineffective assistance of counsel. He filed an amended application raising five additional grounds
on October 2, 2014. On January 15, 2015, the trial court signed findings of fact and conclusions of

law that were based on affidavits from counsel. Those findings and conclusions only address the

initial habeas application. The trial court recommended that relief be denied.

       Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief on all grounds raised in both applications.

Filed: February 11, 2015
Do not publish